DETAILED ACTION
This is in response to the applicant’s communication filed on 24 November 2020, wherein:
Claims 1-7, 9, 10, and 12-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 7, 9, 10, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mabotuwana et al. (US 20160012319), in view of Neels et al. (US 20150019537), and further in view of Vining et al. (US 20020131625).

Referring to claim 1:
Mabotuwana discloses a method of generating structured reports for image studies, the method comprising: 

determining contextual information associated with an image study, at least one image included in the image study loaded within a reporting application (Mabotuwana [0016][0017] The processor 102 generates the summary view for a current study 120 including at least one image to be analyzed by extracting context information of the current study 120 using a context extraction module 110[0017]); 

displaying, with an electronic processor, a plurality of discrete data elements for inclusion in a structured report generated for the image study using the reporting application, the plurality of discrete data elements including at least one manually-selectable...discrete data element and at least one automatically-selected...discrete data element, the at least one manually-selectable...discrete data element displayed in a different format than the at least one automatically-selected...discrete data element, wherein the at least one automatically-selected...discrete data element is automatically selected based on the contextual information,  (Mabotuwana [0048][0051] ...the list of available templates/macros may be displayed in, for example, alphabetical order, with the most relevant ones highlighted[0051] where the most relevant templates/macros which are highlighted are the automatically-selected discrete data elements and the non-highlighted templates/macros are the manually-selectable discrete data elements); 

receiving a value for the at least one manually-selectable...discrete data element (Mabotuwana [0032][0033][0047][0048] During dictation, the user speaks voice commands, which are matched to definitions of templates and macros…[0033] where the voice commands are received); and 

adding the value for the at least one manually-selectable...discrete data element to the structured report (Mabotuwana [0032][0033][0047][0048] …so that the processor 102 may insert the predefined documents structure or text into the report[0033] where the text is inserted into the report).

Mabotuwana discloses a system for generating a context driven summary of medical findings using templates/macros (abstract and [0016]).  Mabotuwana does not disclose where the discrete data elements are individual discrete data elements; automatically adding the at least one automatically-selected individual discrete data element to the structured report; and adding the at least one manually-selectable individual discrete data element to the structured report based on a manual selection of the at least one manually-selectable individual discrete data element.

However, Neels teaches a similar system for generating reports (abstract).  Neels teaches where the discrete data elements are individual discrete data elements (Neels [0091] ...enable automatic and/or manual selection of fields...[0091]); automatically adding the at least one automatically-selected individual discrete data element to the structured report (Neels [0091] where the selected fields are used to generate a report); and adding the at least one manually-selectable individual discrete data element to the structured report based on a manual selection of the at least one manually-selectable individual discrete data element (Neels [0095] and Fig. 6B A user may manually select of filter some or all of the fields...[0095]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Mabotuwana to incorporate individual discrete data elements and adding the individual discrete data elements to the report as taught by Neels because this would provide a manner for generating reports on sets of data (Neels [0026]), thus aiding the user by providing a desired report.

Mabotuwana discloses a system for generating a context driven summary of medical findings (abstract).  Mabotuwana does not disclose wherein determining the contextual information includes determining a position of a cursor within the reporting application.

However, Vining teaches a similar system for image reporting (abstract).  Vining teaches wherein determining the contextual information includes determining a position of a cursor within the reporting application (Vining [0076] When the radiologist locates a diagnostically significant feature, the radiologist positions the cursor over the location of the feature on the digital image and clicks the RMB to mark the feature at step 410. Clicking on the RMB stores the image coordinates and image number corresponding to the cursor location in database[0076]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Mabotuwana to incorporate determining cursor position as taught by Vining because this would provide a manner for marking a diagnostically significant feature (Vining [0076]), thus aiding the client by providing desired information.

Referring to claim 2:
Mabotuwana discloses wherein determining the contextual information further includes processing the image study to determine at least one selected from a group consisting of a type of the at least one image, a number of images included in the image study, a portion of the at least one image displayed within the reporting application, header information for the at least one image, and a hanging protocol associated with the image study (Mabotuwana [0019][0021][0022] As described above, the context information may include, for example, modality and/or body part. Images stored on the RIS/PACS system, for example, are stored and viewed in a DICOM (Digital Imaging and Communications in Medicine) file format, which includes a header containing information related to the modality and body part[0019]).

Referring to claim 3:
Mabotuwana discloses wherein determining the contextual information further includes automatically identifying an anatomical structure represented in the at least one image and determining the contextual information based on the anatomical structure (Mabotuwana [0022] …the context matching module 114 may utilize an ontology based approach in which a comprehensive ontology is used to determine whether context information of the current study matches context information of prior studies. The ontology may include anatomy and modality related information. For example, the anatomy may include body regions such as "Head and Neck" or "Abdomen and Pelvis" under which specific organs belonging to each region may be listed[0022]).

Referring to claim 4:
Mabotuwana discloses wherein determining the contextual information further includes determining an annotation created by a reviewer within the reporting application for the image study (Mabotuwana [0017][0018] The processor 102 also includes a context matching module 114 which matches the context extracted from the images of the current study 120 with all prior studies to determine which prior studies are related to the current study 120. In one example, current and/or prior study information may be displayed on the display 106 in a summary view. The summary view may, for example, show observations related to each of the findings and/or annotations on the images related to each of the findings[0018]).

Referring to claim 6:
Mabotuwana discloses wherein determining the contextual information further includes accessing at least one of patient information for a patient associated with the image study and an order associated with the image study (Mabotuwana [0017]-[0020] …the context extraction module 110 may also extract context information including the patient's clinical indications from the image exam order of the current study[0017]).

Referring to claim 7:
Mabotuwana discloses wherein determining the contextual information further includes determining at least one of a previously-selected discrete data and a previously-selected value (Mabotuwana [0028] Upon opening a report creating environment for the current study, the context extraction module 110 extracts context information from the current study to determine relevant prior findings via, for example, a prior finding determination module, which may include the capture module 112 for identifying and storing prior finding information to the database 118 where a structured reporting system has been utilized, the NLP module 122 for extracting finding information from text reports (e.g., from a non-structured reporting system) of prior studies and the context matching module 114 for comparing current context information to prior context information to identify the minimum set of findings required to be reported in the current study. Once the minimum set of findings has been identified, the processor 102 may also determine macros used by the relevant prior findings so that macros may be reused in the report for the current study[0028]).

Referring to claim 9:
Mabotuwana, as modified by Neels discloses in response to receiving a selection from a reviewer of the at least one automatically selected individual discrete data element, rejecting the at least one automatically-selected individual discrete data element for inclusion in the structured report (Neels [0091][0094][0095][0163] and Fig. 6B where the default fields are initially selected and the user defines the report based on the fields being selected or checked and where the user can delete or remove fields).

Referring to claim 10:
Mabotuwana discloses prioritizing the at least one automatically-selected...discrete data element and displaying priority information with the at least one automatically-selected...discrete data element (Mabotuwana [0031][0051] In a step 370, the processor 102 returns the minimum set of findings that should be included in the report of the current study… For example, where findings have been assigned a clinical significance score, the user may desire to report only the prior findings that have a minimum clinical significance score of 3. In another embodiment, in addition to or instead of displaying the returned relevant prior findings, an alert may be displayed to warn the user that the current report has been saved without including all prior findings that were deemed relevant in the step 370[0031]).

As above, Mabotuwana as modified by Neels teaches where the discrete data elements are individual discrete data elements (Neels [0091] ...enable automatic and/or manual selection of fields...[0091]).

Referring to claim 12:
Mabotuwana discloses wherein displaying the plurality of discrete data elements includes displaying the at least one manually-selectable...discrete data element and the at least one automatically-selected...discrete data element within a data structure of available data elements (Mabotuwana [0051] ...the list of available templates/macros may be displayed in, for example, alphabetical order, with the most relevant ones highlighted[0051]).

As above, Mabotuwana as modified by Neels teaches where the discrete data elements are individual discrete data elements (Neels [0091] ...enable automatic and/or manual selection of fields...[0091]).

Referring to claim 13:
Mabotuwana discloses automatically determining at least one alternative discrete data element for the at least one automatically-selected...discrete data element and displaying the at least one alternative discrete data element (Mabotuwana [0018][0048][0051] where the user selects the template/macro from a set of template/macros as stated in [0018] and where the various templates/macros contain alternative data elements).
 
As above, Mabotuwana as modified by Neels teaches where the discrete data elements are individual discrete data elements (Neels [0091] ...enable automatic and/or manual selection of fields...[0091]).

Referring to claim 14:
Mabotuwana discloses automatically select a report parameter for the structured report based on the contextual information, wherein the report parameter includes at least one selected from a group consisting of an annotation tool, a display option, and a report format (Mabotuwana [0018] where the templates/macros are interpreted as a format).

Referring to claim 15:
As above, Mabotuwana as modified by Neels discloses where the discrete data elements are individual discrete data elements (Neels [0091] ...enable automatic and/or manual selection of fields...[0091]).

Mabotuwana, as modified by Neels discloses a system for generating a context driven summary of medical findings (abstract).  Mabotuwana, as modified by Neels does not disclose wherein automatically selecting the at least one discrete data element includes automatically selecting the at least one discrete data element based on the contextual information and a frequency of use of an available discrete data element.

However, Vining teaches a similar system for image reporting (abstract).  Vining teaches wherein automatically selecting the at least one automatically-selected discrete data element includes automatically selecting the at least one automatically-selected discrete data element based on the contextual information and a frequency of use of an available discrete data element (Vining [0031] A "hot menu" may utilize information from the CPT codes, ICD codes existing reports which have been loaded at step 308, and/or user trends determined by data mining analysis of the user's prior reports to tailor the menus, such as the anatomical-location menu and pathology-description menu. For example, the data contained in the current report and/or in any previous reports can be used to reorder the presentation of menu choices, so that the selections used most recently and/or most frequently are presented earlier in the menus[0031]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Mabotuwana and Neels to incorporate selecting data elements based on contextual information and frequency of use as taught by Vining because this would provide a manner for reducing the number of menu choices (Vining [0030]), thus aiding the client by reducing the time required to make a menu selection, thereby decreasing the cost of creating a report.

Referring to claim 22:
Mabotuwana as modified by Neels discloses wherein the at least one automatically-selected individual discrete data element is displayed within the data structure of available elements without requiring a reviewer of the data structure to navigate to the at least one automatically-selected individual discrete data element (Neels [0094] and Fig. 6B where the page including the listing of fields is returned in response to an initial search query, which does not require the user to navigate to the list).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mabotuwana et al. (US 20160012319), in view of Neels et al. (US 20150019537), in view of Vining et al. (US 20020131625), and further in view of Squilla et al. (US 20080103828).

Referring to claim 5:
Mabotuwana, as modified by Neels and Vining, discloses a system for generating a context driven summary of medical findings (abstract).  Mabotuwana, as modified by Neels and Vining, does not disclose wherein determining the contextual information includes determining a current focus of a reviewer within the at least one image displayed within the reporting application using eye tracking.
 
However, Squilla teaches a similar system for automated custom medical report generation (abstract).  Squilla teaches wherein determining the contextual information includes determining a current focus of a reviewer within the at least one image displayed within the reporting application using eye tracking (Squilla [0008] teaches using eye tracking systems as part of a multimodal selection system).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Mabotuwana, Neels, and Vining to incorporate eye tracking as taught by Squilla because this would provide a manner for a selection system which optimizes ease of use (Squilla [0008]), thus aiding the client by providing a system that is easy to use.

Referring to claim 16:
As above, Mabotuwana as modified by Neels teaches where the discrete data elements are individual discrete data elements (Neels [0091] ...enable automatic and/or manual selection of fields...[0091])

Mabotuwana, as modified by Neels and Vining, discloses a system for generating a context driven summary of medical findings (abstract).  Mabotuwana, as modified by Neels and Vining, does not disclose wherein automatically selecting the at least one automatically-selected discrete data element includes automatically selecting the at least one automatically-selected discrete data element based on the contextual information and a previous rejection of an automatically-selected discrete data element.

However, Squilla teaches a similar system for automated custom medical report generation (abstract).  Squilla teaches wherein automatically selecting the at least one automatically-selected...discrete data element includes automatically selecting the at least one automatically-selected...discrete data element based on the contextual information and a previous rejection of an automatically-selected... discrete data element (Squilla [0041][0049][0061][0074][0075] The second is surgeon and clinician preferences that may need to be adjusted on a per case basis as the decisions here are pertinent to the specific case[0041] and Choice and content placement (what menu items used for background or region of interest (ROI)[0049] and It is the menu from ROI 405 and menu from background 410 that are some of the items to which content can be modified by the user as shown in FIG. 4 the icon for adding menu information content 315 and icon for removing menu information content 320[0074]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Mabotuwana, Neels, and Vining to incorporate selection based on a previous rejection of content as taught by Squilla because this would provide a manner for a customization of a reporting system (Squilla [0018]), thus aiding the client by providing a system that is specific to the user’s preferences.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mabotuwana et al. (US 20160012319), in view of Neels et al. (US 20150019537).


Referring to claim 17:
Mabotuwana discloses a system for generating a structured report for data, the system comprising: 

an electronic processor (Mabotuwana [0017] The system 100 comprises a processor 102…[0017]) configured to:

determine contextual information associated with the data (Mabotuwana [0016][0017] The processor 102 generates the summary view for a current study 120 including at least one image to be analyzed by extracting context information of the current study 120 using a context extraction module 110[0017]); 

displaying a plurality of discrete data elements for inclusion in a structured report generated for the image study using the reporting application, the plurality of discrete data elements including at least one manually-selectable...discrete data element and at least one automatically-selected...discrete data element, the at least one manually-selectable...discrete data element displayed in a different format than the at least one automatically-selected...discrete data element, wherein the at least one automatically-selected...discrete data element is automatically selected based on the contextual information,  (Mabotuwana [0048][0051] ...the list of available templates/macros may be displayed in, for example, alphabetical order, with the most relevant ones highlighted[0051] where the most relevant templates/macros which are highlighted are the automatically-selected discrete data elements and the non-highlighted templates/macros are the manually-selectable discrete data elements); 

receive a value for the at least one manually-selectable...discrete data element (Mabotuwana [0032][0033][0047][0048] During dictation, the user speaks voice commands, which are matched to definitions of templates and macros…[0033] where the voice commands are received); and 

add the value for the at least one manually-selectable...discrete data element to the structured report (Mabotuwana [0032][0033][0047][0048] …so that the processor 102 may insert the predefined documents structure or text into the report[0033] where the text is inserted into the report).

Mabotuwana discloses a system for generating a context driven summary of medical findings using templates/macros (abstract and [0016]).  Mabotuwana does not disclose where the discrete data elements are individual discrete data elements; automatically adding the at least one automatically-selected individual discrete data element to the structured report; and adding the at least one manually-selectable individual discrete data element to the structured report based on a manual selection of the at least one manually-selectable individual discrete data element.

However, Neels teaches a similar system for generating reports (abstract).  Neels teaches where the discrete data elements are individual discrete data elements (Neels [0091] ...enable automatic and/or manual selection of fields...[0091]); automatically add the at least one automatically-selected individual discrete data element to the structured report (Neels [0091] where the selected fields are used to generate a report); and adding the at least one manually-selectable individual discrete data element to the structured report based on a manual selection of the at least one manually-selectable individual discrete data element (Neels [0095] and Fig. 6B A user may manually select of filter some or all of the fields...[0095]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Mabotuwana to incorporate individual discrete data elements and adding the individual discrete data elements to the report as taught by Neels because this would provide a manner for generating reports on sets of data (Neels [0026]), thus aiding the user by providing a desired report.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mabotuwana et al. (US 20160012319), in view of Neels et al. (US 20150019537), and further in view of Squilla et al. (US 20080103828).

Referring to claim 18:
Mabotuwana discloses a non-transitory computer-readable medium including instructions that, when executed by an electronic processor, perform a set of functions (Mabotuwana [0004][0017] A non-transitory computer readable storage medium with an executable program stored thereon, wherein the program instructs a processor to perform steps to generate a context driven summary view of medical findings[0004]), the set of functions comprising:

determining contextual information associated with at least one image (Mabotuwana [0016][0017] The processor 102 generates the summary view for a current study 120 including at least one image to be analyzed by extracting context information of the current study 120 using a context extraction module 110[0017]); 

displaying a plurality of discrete data elements for inclusion in a structured report generated for the image study using the reporting application, the plurality of discrete data elements including at least one manually-selectable...discrete data element and at least one automatically-selected...discrete data element, the at least one manually-selectable...discrete data element displayed in a different format than the at least one automatically-selected...discrete data element, wherein the at least one automatically-selected...discrete data element is automatically selected based on the contextual information,  (Mabotuwana [0048][0051] ...the list of available templates/macros may be displayed in, for example, alphabetical order, with the most relevant ones highlighted[0051] where the most relevant templates/macros which are highlighted are the automatically-selected discrete data elements and the non-highlighted templates/macros are the manually-selectable discrete data elements); 

receive a value for the at least one manually-selectable...discrete data element (Mabotuwana [0032][0033][0047][0048] During dictation, the user speaks voice commands, which are matched to definitions of templates and macros…[0033] where the voice commands are received); and 

add the value for the at least one manually-selectable...discrete data element to the structured report (Mabotuwana [0032][0033][0047][0048] …so that the processor 102 may insert the predefined documents structure or text into the report[0033] where the text is inserted into the report).

Mabotuwana discloses a system for generating a context driven summary of medical findings using templates/macros (abstract and [0016]).  Mabotuwana does not disclose where the discrete data elements are individual discrete data elements; automatically adding the at least one automatically-selected individual discrete data element to the structured report; and adding the at least one manually-selectable individual discrete data element to the structured report based on a manual selection of the at least one manually-selectable individual discrete data element.

However, Neels teaches a similar system for generating reports (abstract).  Neels teaches where the discrete data elements are individual discrete data elements (Neels [0091] ...enable automatic and/or manual selection of fields...[0091]); automatically add the at least one automatically-selected individual discrete data element to the structured report (Neels [0091] where the selected fields are used to generate a report); and adding the at least one manually-selectable individual discrete data element to the structured report based on a manual selection of the at least one manually-selectable individual discrete data element (Neels [0095] and Fig. 6B A user may manually select of filter some or all of the fields...[0095]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Mabotuwana to incorporate individual discrete data elements and adding the individual discrete data elements to the report as taught by Neels because this would provide a manner for generating reports on sets of data (Neels [0026]), thus aiding the user by providing a desired report.

Mabotuwana, as modified by Neels, discloses a system for generating a context driven summary of medical findings (abstract).  Mabotuwana, as modified by Neels, does not disclose wherein determining the contextual information includes determining a current focus of a reviewer within the at least one image displayed within the reporting application using eye tracking.
 
However, Squilla teaches a similar system for automated custom medical report generation (abstract).  Squilla teaches wherein determining the contextual information includes determining a current focus of a reviewer within the at least one image displayed within the reporting application using eye tracking (Squilla [0008] teaches using eye tracking systems as part of a multimodal selection system).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Mabotuwana, Neels, and Vining to incorporate eye tracking as taught by Squilla because this would provide a manner for a selection system which optimizes ease of use (Squilla [0008]), thus aiding the client by providing a system that is easy to use.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mabotuwana et al. (US 20160012319), in view of Neels et al. (US 20150019537), in view of Vining et al. (US 20020131625), and further in view of Moehrle (US 9014485).

Referring to claim 19:
As above, Mabotuwana discloses displaying the at least one manually-selectable...discrete data element and the at least one automatically-selected...discrete data element displayed in the different format... (Mabotuwana [0048][0051] ...the list of available templates/macros may be displayed in, for example, alphabetical order, with the most relevant ones highlighted[0051] where the most relevant templates/macros which are highlighted are the automatically-selected discrete data elements and the non-highlighted templates/macros are the manually-selectable discrete data elements).

Mabotuwana, as modified by Neels and Vining, discloses a system for generating a context driven summary of medical findings (abstract).  Mabotuwana, as modified by Neels and Vining, does not disclose wherein displaying the plurality of discrete data elements includes displaying the at least one manually-selectable individual discrete data element and the at least one automatically-selected individual discrete data element...within a tree structure.

However, Moehrle teaches a related system for an image reporting method (abstract).  Moehrle teaches wherein displaying the plurality of discrete data elements includes displaying the at least one manually-selectable individual discrete data element and the at least one automatically-selected individual discrete data element...within a tree structure (Moehrle 16:57-17:23 ...the knowledge representations may be presented to the reader in the form of a hierarchical menu...[17:4-6]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Mabotuwana and Vining to incorporate a hierarchical structure as taught by Moehrle because this would provide a manner for providing an expandable menu which may further reveal specific or more refined knowledge representations (Moehrle 16:57-17:23), thus aiding the user by increasing efficiency when finding information.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mabotuwana et al. (US 20160012319), in view of Neels et al. (US 20150019537), and further in view of Moehrle (US 9014485).

Referring to claim 20:
As above, Mabotuwana discloses displaying the at least one manually-selectable...discrete data element and the at least one automatically-selected...discrete data element displayed in the different format... (Mabotuwana [0048][0051] ...the list of available templates/macros may be displayed in, for example, alphabetical order, with the most relevant ones highlighted[0051] where the most relevant templates/macros which are highlighted are the automatically-selected discrete data elements and the non-highlighted templates/macros are the manually-selectable discrete data elements).

Mabotuwana, as modified by Neels, discloses a system for generating a context driven summary of medical findings (abstract).  Mabotuwana, as modified by Neels, does not disclose wherein displaying the plurality of discrete data elements includes displaying the at least one manually-selectable individual discrete data element and the at least one automatically-selected individual discrete data element...within a tree structure.

However, Moehrle teaches a related system for an image reporting method (abstract).  Moehrle teaches wherein displaying the plurality of discrete data elements includes displaying the at least one manually-selectable individual discrete data element and the at least one automatically-selected individual discrete data element...within a tree structure (Moehrle 16:57-17:23 ...the knowledge representations may be presented to the reader in the form of a hierarchical menu...[17:4-6]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Mabotuwana and Neels to incorporate a hierarchical structure as taught by Moehrle because this would provide a manner for providing an expandable menu which may further reveal specific or more refined knowledge representations (Moehrle 16:57-17:23), thus aiding the user by increasing efficiency when finding information.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mabotuwana et al. (US 20160012319), in view of Squilla et al. (US 20080103828), and further in view of Moehrle (US 9014485).

Referring to claim 21:
As above, Mabotuwana discloses displaying the at least one manually-selectable...discrete data element and the at least one automatically-selected...discrete data element displayed in the different format... (Mabotuwana [0048][0051] ...the list of available templates/macros may be displayed in, for example, alphabetical order, with the most relevant ones highlighted[0051] where the most relevant templates/macros which are highlighted are the automatically-selected discrete data elements and the non-highlighted templates/macros are the manually-selectable discrete data elements).

Mabotuwana, as modified by Neels and Squilla, discloses a system for generating a context driven summary of medical findings (abstract).  Mabotuwana, as modified by Neels and Squilla, does not disclose wherein displaying the plurality of discrete data elements includes displaying the at least one manually-selectable individual discrete data element and the at least one automatically-selected individual discrete data element...within a tree structure.

However, Moehrle teaches a related system for an image reporting method (abstract).  Moehrle teaches wherein displaying the plurality of discrete data elements includes displaying the at least one manually-selectable individual discrete data element and the at least one automatically-selected individual discrete data element...within a tree structure (Moehrle 16:57-17:23 ...the knowledge representations may be presented to the reader in the form of a hierarchical menu...[17:4-6]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Mabotuwana, Neels, and Squilla to incorporate a hierarchical structure as taught by Moehrle because this would provide a manner for providing an expandable menu which may further reveal specific or more refined knowledge representations (Moehrle 16:57-17:23), thus aiding the user by increasing efficiency when finding information.



Response to Arguments
Applicant argues that the prior art does not include the amended claim limitation.  Examiner has provided a new citation to new prior art teaching the amended claim limitations (see rejection, supra).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: http://mrsys.com/products/mrs7-reporting/, dated 06 January 2014, as found on the WayBackMachine, showing the MRS reporting system for providing radiologists with tools for breast imaging reporting and tracking.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday: 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE S GILKEY/Primary Examiner, Art Unit 3689